Name: 88/620/EEC: Commission Decision of 1 December 1988 on improving the efficiency of agricultural structures in the Federal Republic of Germany pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  Europe;  agricultural policy;  teaching
 Date Published: 1988-12-13

 Avis juridique important|31988D062088/620/EEC: Commission Decision of 1 December 1988 on improving the efficiency of agricultural structures in the Federal Republic of Germany pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic) Official Journal L 343 , 13/12/1988 P. 0031 - 0031*****COMMISSION DECISION of 1 December 1988 on improving the efficiency of agricultural structures in the Federal Republic of Germany pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic) (88/620/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Government of the Federal Republic of Germany has forwarded provisions governing the vocational training programmes in force in the various Laender; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the abovementioned provisions satisfy the conditions and the objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions forwarded by the Government of the Federal Republic of Germany governing the programmes to improve vocational training in agriculture in force in the various Laender outside the normal secondary or higher education levels in agriculture satisfy the conditions for a financial contribution from the Community to the common measure provided for in Article 1 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 1 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1.